DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman US 2018/0358313.
Regarding claim 1, Newman shows in fig.1,3A-12, a multi-chip packaged device, comprising: a first integrated circuit die (306,604) comprising: a first plurality of ports (310) disposed on a first side of the first integrated circuit die (306,604); and a second plurality of ports (312) disposed on a second side of the first integrated circuit die (306,604); and a second integrated circuit die (302 or 304) comprising a third plurality of ports disposed on a first side of the second integrated circuit die (302 or 304), wherein the second integrated circuit die is configured to communicate with the first integrated circuit via the third plurality of ports and the first plurality of ports when the first side of the first integrated circuit die (306 or 604)is placed adjacent to the first side of the second integrated circuit die, and wherein the second integrated circuit die (302 or 602 or 304) is configured to communicate with the first integrated circuit die via the third plurality of ports and the second plurality of ports when the second side of the first integrated circuit die is placed adjacent to the first side of the second integrated circuit die. 
The structure of the device is substantially identical to that of the claimed structure which may function in the same manner, be labeled in the same manner, or be used in the same manner. MPEP 2112.01.
Regarding claim 2, Newman shows in fig.1, 3A-12, a multi-chip packaged device wherein the third plurality of ports (310 or connection to 304) is configured to enable the second integrated circuit die to communicate with either the first plurality of ports of the 
Regarding claim 3, Newman shows in fig.1, 3A-12, a multi-chip packaged device wherein the first integrated circuit die (306) comprises a field programmable gate array (FPGA) [0053]. 
Regarding claim 4, Newman shows in fig.1, 3A-12, a multi-chip packaged device wherein the second integrated circuit die (302 or 304) comprises a transceiver [0044]. 
Regarding claim 9, Newman shows in fig.1, 3A-12, a multi-chip packaged device wherein the one or more middle ports [0012] comprises a first even-number of ports, and wherein the first plurality of ports comprises a second even-number of ports [0084]. 
Claims 5-8, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman US 2018/0358313 in view of Grafton US 2016/0350240.
Regarding claim 5, Newman shows in fig.1, 3A-12, a multi-chip packaged device wherein the first plurality of ports of the first integrated circuit die (306), the second plurality of ports of the first integrated circuit die, and the third plurality of ports of the second integrated circuit die (304) is configured to communicate via one or more data channels and one or more channels. 
Newman differs from the claimed invention because he does not explicitly disclose a device having auxiliary channels.
Grafton discloses [0033] a device having auxiliary channels.
Grafton is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Newman. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Grafton in the 
Regarding claim 6, Newman in view of Grafton shows in fig.1, 3A-12, a multi-chip packaged device wherein the one or more channels [0027] are configured to transmit and receive data between the FPGA and the transceiver, the transceiver [0044] and a different transceiver, or both. 
Grafton is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Newman. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Grafton in the device of Newman to have auxiliary channels because it will facilitate communication [0033].
Regarding claims 7-10, Newman in view of Grafton shows in fig.1, 3A-12, a multi-chip packaged device of claim 1, wherein each of the first plurality of ports, the second plurality of ports (310,312), and the third plurality of ports is configured to communicate via one or more data channels [0027] and one or more channels, and wherein the one or more data channels and the one or more auxiliary channels are configured to enable the second integrated circuit die to communicate with the first integrated circuit die (306) via each of the first plurality of ports or each of the second plurality of ports; wherein the first plurality of ports, the second plurality of ports, and the third plurality of ports are configured to communicate via a first set of auxiliary channels, a second set of auxiliary channels, and a third set of auxiliary channels, respectively, and wherein the third set of auxiliary channels is configured to enable the second integrated circuit die to communicate with the first integrated circuit die via one or more middle ports of the first 
Grafton is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Newman. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Grafton in the device of Newman to have auxiliary channels because it will facilitate communication [0033].
Regarding claim 11, Newman in view of Grafton shows in fig.1, 3A-12, an integrated circuit die, comprising: a first plurality of ports (310) disposed on a first side of the integrated circuit die, wherein the first side of the integrated circuit die (306) is configured to communicate with an additional integrated circuit die via a second side of the additional integrated circuit die or a third side of the additional integrated circuit die, wherein the additional integrated circuit die comprises a second plurality of ports (312) disposed on the second side of the additional integrated circuit die and a third plurality of ports disposed on the third side of the additional integrated circuit die (306), and wherein a portion of each of the first plurality of ports, the second plurality of ports (310,312), and the third plurality of ports (614,616)  are configured to communicate via one or more auxiliary channels and are positioned such that the first plurality of ports 
Newman differs from the claimed invention because he does not explicitly disclose a device having auxiliary channels.
Grafton discloses [0033] a device having auxiliary channels.
Grafton is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Newman. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Grafton in the device of Newman to have auxiliary channels because it will facilitate communication [0033].
Regarding claims 12-17, Newman in view of Grafton shows in fig.1, 3A-12, an integrated circuit die wherein the portion of each of the first plurality of ports (310), the second plurality of ports (312), and the third plurality of ports is positioned in the middle of the first plurality of ports, the second plurality of ports, and the third plurality of ports; wherein the portion of each of the first plurality of ports, the second plurality of ports, and the third plurality of ports is positioned on at least two outer ends of the first plurality of ports, the second plurality of ports, and the third plurality of ports (614,616); wherein an additional portion of the first plurality of ports, the second plurality of ports, and the third plurality of ports is configured to communicate via one or more data channels; wherein each of the first plurality of ports, the second plurality of ports, and the third plurality of ports comprises an odd number of ports, and wherein the portion of the first 
Grafton is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Newman. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Grafton in the device of Newman to have auxiliary channels because it will facilitate communication [0033].
Regarding claim 18, Newman in view of Grafton shows in fig.1, 3A-12, A multi-chip packaged device, comprising: a first integrated circuit die (306)comprising a first plurality of ports disposed on a first side of the first integrated circuit die (306) and a second plurality of ports disposed on a second side of the first integrated circuit die (306), or both; and a second integrated circuit die (306) comprising a third plurality of ports (312) disposed on a first side of the second integrated circuit die, wherein the first integrated circuit die is configured to communicate with the first side of the second integrated circuit die via the first side or the second side of the first integrated circuit die, wherein each of the first plurality of ports, the second plurality of ports, and the third 
Newman differs from the claimed invention because he does not explicitly disclose a device having auxiliary channels.
Grafton discloses [0033] a device having auxiliary channels.
Grafton is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Newman. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Grafton in the device of Newman to have auxiliary channels because it will facilitate communication [0033].
Regarding claims 19,20, Newman in view of Grafton shows in fig.1, 3A-12, a multi-chip packaged device wherein each of the first plurality of ports (310,312), the second plurality of ports, and the third plurality of ports (614,616) is configured to communicate via one or more data channels via a portion of each of the first plurality of ports, the second plurality of ports (614 or 616), and the third plurality of ports (616), wherein the portion is positioned between the top port and the bottom port of the first plurality of ports, the second plurality of ports, and the third plurality of ports; wherein the first side and the second side (chips 604,602,606)are disposed on opposite sides of the first integrated circuit die.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813